The verdicts in these cases grew out of an automobile accident occurring on West Main street, in the city of Amsterdam, which runs east and west. The plaintiffs were passengers in a car with Mr. Hutton, who was the husband of one of the plaintiffs. It was daylight and the road was dry. The claim is: First. That the verdicts are against the weight of evidence. Second. That the findings by the jury of negligence on the part of the operators of both cars are inconsistent, irreconcilable, not based on any evidence, and the verdicts *921based thereon cannot as a matter of law stand. The ear in which the plaintiffs were riding was proceeding westerly on West Main street and was attempting at the time of the accident to pass a Ford pick-up truck which was parked on the north side of West Main street. The defendant’s car was being driven easterly and was attempting to pass a parked car situated on the south side of the street. It is the claim of the plaintiffs that the defendant in attempting to pass the parked car came diagonally across the street onto the northerly side when the collision occurred. The defendants claim that the car in which the plaintiffs were riding was attempting to pass a truck and trailer which was passing a Ford pick-up truck which was parked on the northerly side of the street and come over onto the southerly side of the street where the collision occurred. The driver of the car in which the plaintiffs were riding brought an action for damages to his car and for the loss of services of his wife which was tried with these actions. The juey found that the drivers of both cars were negligent and the verdicts are in favor of the passengers in the Hutton car. The jury was justified from the evidence in finding both drivers were negligent because at the time of the accident each was attempting to pass parked cars which were situated on the sides of the street in which they were proceeding and as the result the accident happened. The evidence and the inference which are to be drawn from it justify the verdict of the jury. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.